Citation Nr: 0925695	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from March 1972 
until October 1972 and had active duty from October 17, 1972 
until October 16, 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1. The Veteran's post myocardial infarction, with preexisting 
coronary artery disease is rated as 60 percent disabling from 
June 21, 2004 and as 100 percent disabling from June 19, 
2007.

2. The Veteran has not engaged in substantially gainful 
employment since December 2003.

3. The Veteran is unable to secure or follow a substantially 
gainful occupation due to MI.  Compensation for the MI has 
been in effect since June 21, 2004.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.

Legal and Factual Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 38 C.F.R. § 
4.16(a).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating. Norris v. West, 12 Vet. App. 
413, 420-21 (1999). A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

VA's General Counsel determined that if VA has found a 
veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that Veteran totally disabled on 
any other basis. VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. § 
4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous. See 
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 11 
Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).  As such, the period on appeal currently before 
the Board is from June 21, 2004 to June 18, 2007.  After that 
date, the Veteran has been awarded 100 percent disability 
rating and there is no need consider applicability of TDIU.

In January 2002, the Veteran suffered myocardial infarction 
(MI) following knee surgery at the Northport VA Medical 
Center.  He was granted entitlement to 38 U.S.C. § 1151 
benefits in a rating decision from June 2005 and was rated as 
zero percent disabled pending further development including 
submission of additional evidence and a VA examination.

In January 2004, the Veteran's primary care physician, Dr. S. 
H., stated that the Veteran was continuing to have episodes 
of angina and arrhythmias, and was not capable of performing 
full time work.  He further estimated that the Veteran's 
condition had render him permanently disabled.  In August 
2005, Dr. S. H. stated that the Veteran had severe coronary 
artery disease with left ventricular with an ejection faction 
of 30%.  In May 2006, Dr. S. H. again indicated that the 
Veteran was disabled and could not perform the usual duties 
associated with his job.

In a December 2005 VA examination, the Veteran reported 
experiencing angina and dyspnea on exertion after walking up 
two flights of stairs, giving him an approximate METs of 7.  
The Veteran denied dizziness or syncope.  The Veteran stated 
that due to his heart condition he was primarily sedentary.  
He was attending cardiac rehabilitation twice a week and was 
able to walk a treadmill for 20 minutes at 1.7 miles per 
hour.  On examination, the Veteran's heart was a normal size.  
No findings were made regarding limitations of work or daily 
activities.

In June 2007, the Veteran underwent a VA examination to 
determine his degree of disability under 38 C.F.R. § 4.104, 
Diagnostic Codes 7099-7006 (2008) for which he had been 
granted § 1151 benefits.  The Veteran reported shortness of 
breath with fatigue after walking half a block.  He also 
reported that he was unable to climb steps due to shortness 
of breath and fatigue.  He had increasing dyspnea on exertion 
with activities of daily living, causing him to rest 
frequently with bathing and dressing.  Three to four times a 
day he reported having chest pains while resting.  He had 
severe left ventricular dysfunction with an ejection faction 
of 28 percent with large perfusion defect involving the 
entire inferior postero-lateral wall of the left ventricle, 
extending from the base to and including the apex.  The 
defect was essentially fixed.  The dilated left ventricle has 
an estimated ejection fraction 35 to 40 percent.  The 
examiner concluded that the Veteran was unable to maintain 
substantially gainful employment based upon his disabilities 
and functional impairments.

The Board finds that the private and VA medical evidence 
detailed above, clearly establishes that the Veteran is 
unable to maintain substantially gainful employment as a 
direct result of his MI.  This is further corroborated by VA 
From 21-8940.

The actions of the RO appear to suggest that a 100 percent 
rating was applied as of the day of the Veteran's June 2007 
VA examination in which the examiner stated that he was 
unable to maintain employment due to his MI.  However, the 
examiner did not conclude that the Veteran became worse on 
the day of the examination.  Rather, the examiner merely 
reached a forensic opinion based upon a historic record and 
the Veteran's then-current condition.  In fact the record, as 
discussed, indicates that the Veteran had been unemployed for 
some time prior to the June 2007 examination, and in Dr. S. 
H. indicated that he was unable to work in a January 2004 
statement.

Given the Veteran's statements that he ceased working in 
December 2003, and the opinions of VA examiners and the 
Veteran's primary care physician that the Veteran is unable 
to retain gainful employment, the Board finds that 
entitlement to TDIU is warranted for the entire period on 
appeal.  The grant is subject to the effective date of the 
award of benefits under 38 U.S.C.A. § 1151.


ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of VA benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


